                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEON DAVIS,                                      )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 18-CV-1945-NJR-RJD
                                                  )
 JOHN DOE, DR. BUTALID, NURSE                     )
 PRACTITIONER MOLDENHAUER,                        )
 and JACQUELINE LASHBROOK,                        )
                                                  )
                        Defendants.               )

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Reona J. Daly (Doc. 35), which recommends denying the Motion to Dismiss

filed by Defendant Dr. Butalid (Doc. 25).

       Plaintiff Deon Davis, an inmate of the Illinois Department of Corrections, brings this

action under 42 U.S.C. § 1983 for violations of his Eighth Amendment rights while he was

incarcerated at Menard Correctional Center (“Menard”) (Doc. 1). According to the complaint,

Davis injured his left hand and wrist after falling off a broken chair in Menard’s dining hall

(Id. at p. 8). A nurse practitioner examined Davis, prescribed him ibuprofen, and scheduled

x-rays (Id. at p. 9). Dr. John Doe reviewed the x-rays and stated they did not indicate a fracture

(Id.). Davis told Dr. Doe he was still experiencing pain and numbness in his hand and wrist,

but Dr. Doe told Davis he could not prescribe a brace or cast for security reasons (Id.). Dr. Doe

also told Davis it was “unlikely” Davis would be examined by a specialist (Id. at p. 10). On



                                            Page 1 of 3
December 15, 2016, Davis saw Dr. Butalid for issues with his hand and wrist (Id.). Davis

requested to be examined by a specialist, but Dr. Butalid told Davis his request required

approval (Id.). In January 2017, Nurse Practitioner Moldenhauer treated Davis for hand and

wrist pain (Id.). Davis reiterated that he wanted to see a specialist, and Moldenhauer told

Davis she would schedule a follow-up visit (Id. at p. 11).

       Davis filed this complaint on October 12, 2018 (Id.). The Court conducted a

preliminary review of the claims pursuant to 28 U.S.C. § 1915A, and permitted Davis to

proceed on a single count:

       Count 1—       Dr. John Doe, Dr. Butalid, and Nurse Practitioner Moldenhauer
                      were deliberately indifferent under the Eighth Amendment for
                      their treatment of Davis’s hand and wrist injury

(Doc. 13).

       On February 19, 2019, Dr. Butalid filed a Motion to Dismiss, arguing Davis failed to

allege Dr. Butalid was personally involved in depriving Davis of his constitutional rights

(Doc. 25). Dr. Butalid also argues that seeking approval for specialty treatment outside the

prison’s health care unit is not a sufficient basis for a deliberate indifference claim (Id.). On

April 5, 2019, Judge Daly issued the Report and Recommendation currently before the Court

and recommends denying the Motion to Dismiss (Doc. 35). Judge Daly found that, although

Davis’s allegations against Dr. Butalid are sparse and not artfully pleaded, they are sufficient

to state a claim for deliberate indifference (Id.). Judge Daly noted the Court’s obligations to

give pro se litigants, like Davis, a fair amount of leeway in their pleadings (Id.).

       Objections to the Report and Recommendation were due on or before April 19, 2019.

See 28 U.S.C. § 626(b)(1); FED. R. CIV. P. 72(b)(2); SDIL-LR73.1(b). No objections were filed.

       Where timely objections are filed, this Court must undertake a de novo review of the

                                           Page 2 of 3
Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas v.

Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific objections to the

Report and Recommendation are made, however, this Court need not conduct a de novo

review of the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985). Instead,

the Court should review the Report and Recommendation for clear error. Johnson v. Zema

Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1).

       The Court has carefully reviewed the briefs submitted by the parties, as well as Judge

Daly’s Report and Recommendation. Following this review, the Court fully agrees with the

findings, analysis, and conclusions of Judge Sison and ADOPTS the Report and

Recommendation in its entirety. The Motion to Dismiss filed by Dr. Butalid (Doc. 25) is

DENIED.

       IT IS SO ORDERED.

       DATED: June 5, 2019

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                            Page 3 of 3
